Citation Nr: 9907500	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-08 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an increased (compensable) rating for a 
left toe disorder, described as post operative (PO) 
residuals, osteotomy, hallux valgus, left.

2.  Entitlement to an increased rating for interigo 
(dermatitis between the toes), bilateral, currently rated at 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant had active service from October 1975 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The appellant has submitted to the Board, after the transfer 
of the case to the Board, several letters which were not 
considered by the RO.  It is noted that while waiver of RO 
consideration was not offered by the appellant, this 
information essentially reiterated information already on 
file.  As such, it has been determined by the Board that this 
additional correspondence does not present new evidence such 
at to preclude consideration of this claim by the Board 
without prejudice to the appellant.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's service medical records (SMRs) diagnosed 
bilateral hallux valgus.  An osteotomy was performed in 
service on the 1st metatarsal, left great toe to correct the 
hallux valgus, left.

3.  A rating decision in July 1980 granted a noncompensable 
rating, for PO residuals, hallux valgus, left, assigned under 
Diagnostic Code (DC) 5280.

4.  The veteran's left toe disability is currently manifested 
by subjective complaints of chronic left foot pain, and 
weakness aggravated by walking, running, standing for 
prolonged periods, or by the weather.  

5.  Current objective findings of the veteran's left toe 
disability include x-ray evidence of arthritis with arthritic 
changes on the 1st metatarsal phalangeal joint.  Some 
associated tenderness has been reported.

6.  The appellant's dermatitis of the feet is currently 
manifested by some itching, scaling, and green fungus between 
the toes, and on the soles.  No blisters, exfoliation, 
exudation, or functional limitation have been demonstrated.

7.  The appellant's bilateral, dermatitis of the feet does 
not present an exceptional or unusual disability picture not 
contemplated by the rating schedule. The disability has not 
required any hospitalization, nor has it been demonstrated to 
present marked interference with employment.


CONCLUSIONS OF LAW

1. With resolution of doubt in the veteran's favor, the 
criteria for an evaluation of 10 percent, but no more, for a 
left toe disorder, described as SP osteotomy, hallux valgus, 
left with degenerative arthritis, have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.63, 4.71, 
4.71a, DCs 5003-5010, 5280 (1998).

2. The criteria for an evaluation in excess of 10 percent for 
bilateral, dermatitis, feet have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 
3.321, Part 4, §§ 4.1-4.14, 4.118, DCs 7806, 7899-7813 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107.  After reviewing the evidence on file, the 
Board concludes that the veteran's claims for an increased 
rating for his left toe disorder, and bilateral dermatitis, 
feet, are well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the claims presented are not inherently 
implausible.  Furthermore, the Board concludes that all facts 
pertinent to the plausible claims have been developed and 
that as such, there is no further duty to assist in 
developing the claims as contemplated by 38 U.S.C.A. 
§ 5107(a).

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert  
v. Derwinski, 1 Vet.App. 49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.3, 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The entire history of 
the disability will be reviewed. Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

Left toe disorder, described as SP osteotomy, hallux valgus, 
left

Service medical records (SMRs) indicate an osteotomy was 
performed on the 1st metatarsal, left great toe in November 
1978.  It is noted that he was also treated for bilateral 
bunions, and arthritis of the 1st MP joints in service.  

A July 1980 rating decision granted a noncompensable rating 
for the veteran's PO residuals of hallux valgus, left.  This 
rating was confirmed by the Board in a March 1984 decision 
and by Board decisions of December 1986 and December 1990.

Under the provisions of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, DC 5280, hallux valgus, 
unilateral is rated as follows: 

Operated with resection of the metatarsal head warrants a 10 
percent rating.

Severe; if equivalent to amputation of greater toe warrants a 
10 percent rating.  These are the only ratings allowed under 
this code.

Moreover, the Board notes that the VA General Counsel 
recently issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had service connected arthritis 
and instability of the knee may be rated separately under DCs 
5010 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology. In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes. Cf. Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability). With 
these considerations in mind, the Board will address the 
merits of the veteran's claim.

Hearings were held at the RO in April 1986, August 1987, and 
July 1989, in which the veteran, in essence, offered 
testimony that his left great toe disorder caused him a great 
deal of pain, and weakness if he walked, ran, or stood for 
prolonged periods.  He has essentially reiterated these 
contentions in pursuing the current claim.

As noted the Board in December 1986, and December 1990, 
denied an increased rating for the left toe disorder.

In a VA examination in April 1989,  the veteran stated that 
in service, he had a bunionectomy on the left toe and a pin 
to stabilize it for a while.  On soft ground he could walk 
fairly well.  He apparently had a trial metatarsal patch at 
one time.  He believed the weather influenced the disorder, 
and his bunions even hurt at night.

The examiner noted that the veteran favored his left foot 
slightly, but could walk fairly smoothly.  His forefeet were 
broad, with bunions on both sides, but they were not acute or 
inflamed.  He described tenderness. The left hallux valgus 
had surgery, well healed longitude and ligament over the 
distal first metatarsus towards the medial aspect, and 
residual 20 degree valgus angulation that could possibly be 
corrected to midline.  There was a short incisional scar at 
the web of the toes, and IP motion was limited to 30 degrees 
dorsiflexion; 20 degrees plantar flexion at the MTP joint.  
X-rays confirmed bilateral hallux valgus deformity associated 
with mild degenerative changes on the 1st metatarsal 
phalangeal joints bilaterally, more marked on the right than 
left.  There was slight deformity of the shaft, 1st 
metatarsal left, suggesting a previous surgery.  The 
diagnosis was bilateral hallux valgus, with mild degenerative 
changes of the metatarsal phalangeal joints, bilaterally.

In a VA examination in September 1991, the examiner noted 
that the veteran was not taking any medication for his left 
foot disorder.  The veteran walked with a satisfactory gait.  
He had a well healed surgical scar over the MP joint as well 
as the distal aspect of the 1st and 2nd metatarsals, left 
foot.  He had 0-20 degrees ROM, MP joint, left.  There was 
degenerative enlargement with some tenderness to palpation 
over the entire metatarsal pad.  He had slightly thickened 
calluses underneath the MP joint as well as under the great 
toe.  He was able to perform heel and toe walk, full squat; 
and rise.

In a VA examination in January 1996, the veteran complained 
that his left toe disorder worsened as he aged.  Apparently 
he had been given special shoes which he only occasionally 
wore.  He was flat footed with a flexible deformity.  He had 
a left bunionectomy in 1978 with good alignment and no drift.  
There was a well healed non tender scar with no swelling. 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability. Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 
396, 402 (1994). Considering the factors as enumerated in the 
applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence reflects that a 10 percent rating for a left great 
toe disability, but no more, is warranted.  Specifically, the 
Board notes that arthritis was noted in several recent 
evaluations and he has some limitation of motion.  As such, a 
10 percent rating is warranted.  He does not, however, have 
findings that would warrant a higher rating.  He does not 
have the equivalent of amputation of the big toe, nor is 
there metatarsal resection shown.  Tenderness of the scarring 
is not shown.  The current rating contemplates pain on motion 
and limitations caused by pain.

As such, the Board finds that, taken together, the pain, 
limitation of motion, and X-ray evidence of degenerative 
changes more nearly approximates a 10 percent rating under DC 
5010.

It is noted, in assigning this rating, the Board has 
contemplated some limitation of motion.  Arthritis has been 
shown to be present, warranting a separate compensable 
evaluation as outlined by the VA General Counsel's recent 
opinion. Clearly, however, along with the X-ray evidence of 
arthritis, he has limitation of motion which is not 
contemplated by any particular diagnostic code. Although the 
veteran is not entitled to a compensable rating for arthritis 
based on limitation of motion under any diagnostic code, DC 
5010 (based on DC 5003) provides that when the limitation of 
motion of the specific joint is noncompensable (as in this 
case), a 10 percent evaluation is for application for each 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  As discussed above, 
based on confirmed X-ray evidence of degenerative joint 
disease, and objective evidence of painful motion, a separate 
10 percent evaluation is warranted for arthritis of the left 
great toe under DC 5010.

Dermatitis, feet, bilateral

The appellant was granted service connection for dermatitis, 
bilateral, feet described as intertrigo between the toes, in 
a January 1988 rating decision.  A 10 percent rating was 
assigned.

The veteran's service- connected fungal infection of the feet 
is rated analogously under the provisions of DC 7813, as 
dermatophytosis.  In rating a disability that is not listed 
in the Ratings Schedule, such as a fungal infection of the 
feet, it is permissible to rate that disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous. 38 C.F.R. § 4.20. 
Dermatophytosis, because it a fungal infection of the skin 
that frequently involves the feet, appears to be the 
disability listed in the Ratings Schedule that is most 
closely analogous to the service- connected disability caused 
by the recurrent fungal infection of the feet. See Lendenmann 
v. Principi, 3 Vet.App. 345, 350-51 (1992); Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).

Under 38 C.F.R. § 4.118, DC 7813, which in turn is evaluated 
as eczema under DC 7806; 

A noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching which is on 
a non-exposed surface or small area. 

A 10 percent evaluation requires exfoliation, exudation or 
itching and involvement of an exposed surface or extensive 
area. 

A 30 percent rating is assigned with exudation or itching 
constant, extensive lesions, or marked disfigurement. 

A 50 percent rating is assigned for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where exceptionally repugnant. 38 C.F.R. § 
4.118, Diagnostic Code 7806 (1998).

The file contains several color photographs of his feet, 
soles, as well as his extremities, and torso.  The appellant 
underwent several VA skin examinations including,  December 
1987; April 1989; September 1991; May 1993; and, December 
1995.  

The most recent pertinent VA examination noted only that the 
veteran had fungus on the soles of his feet, and tinea of the 
toenails, as well as several other unrelated skin disorders.  
He referred specifically to photographs which were to be 
taken (currently of file).

In addition, several hearings before the RO were held, 
including; April 1986, and August 1987, in which he testified 
that a doctor in service looked between his toes and told him 
that he, "had caught German frostbite."  He noted that 
there was a green fungus buildup between his toes which had 
expanded and worsened. He currently received only occasional 
treatment with the VA; 

Logically, any skin disease on the feet would be on 
nonexposed surfaces and would remain hidden under clothes, 
and, thus, would not interfere adversely with one's 
industrial capability as disfigurement, per se. Even assuming 
that he has scarring or scaling of nonexposed surfaces, these 
are not extensive, markedly disfiguring, or productive of 
constant exudation or itching. Accordingly, the Board finds 
that the schedular criteria for a rating in excess of the 
currently assigned 10 percent disability evaluation is not 
warranted. 

The Board has considered the appellant's complaints, as well 
as the clinical findings, including the unretouched color 
photographs. The evidence of record indicates that the 
appellant's dermatitis of the feet exhibits involvement of a 
nonexposed area, with evidence of exfoliation, exudation or 
itching, and a 10 percent evaluation has been properly 
assigned for the skin disability characterized as dermatitis, 
bilateral, feet.  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion. Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). The Board has considered these 
provisions, taking into consideration the objective findings 
as well as the subjective statements of the veteran, and 
finds that he is not entitled to a greater than 10 percent 
evaluation for his service-connected skin disorder.

While the Board has considered the "positive" evidence 
asserting entitlement to an increased rating for dermatitis 
of the feet, to include on the bases that this condition has 
worsened as the veteran became older contained in the 
contentions and testimony submitted by and on behalf of the 
veteran, the Board concludes that it is overcome by the 
weight of the "negative" recent objective clinical evidence 
of record described above. Thus, the claim for an increased 
rating greater than 10 percent for dermatitis of the feet 
must be denied. Gilbert, 1 Vet. App. at 49.

In addition, the lack of any objective evidence of current 
functional impairment attributable to dermatitis of the feet 
precludes the assignment of an increased rating on an 
"extraschedular" basis under the provisions of 38 C.F.R. § 
3.321(b)(1).


	(CONTINUED ON NEXT PAGE)




ORDER

With resolution of doubt in the veteran's favor, entitlement 
to an increased evaluation of 10 percent, but no more, for 
the residuals of a osteotomy, hallux valgus, left with 
degenerative arthritis, left first metatarsal is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to an increased rating for interigo (dermatitis 
between the toes), bilateral, currently rated at 10 percent 
disabling is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



- 11 -


